Per Curiam,
Every opportunity was given to this appellant to sustain his claims against the estate of his testatrix, and to show why he should not be surcharged as one of her executors. The learned court below thus properly refers to this: “All the questions involved in the settlement of this estate have been before the auditor for his consider*404ation upon three occasions. The learned auditor at the first hearing, after taking a large volume of testimony principally furnished by the accountant, restated the final account, and surcharged the accountant with numerous items. Upon exceptions filed, the report of the auditor was resubmitted, for the purpose of permitting accountant to sustain exceptions filed to the re-stated account; the second report was again submitted to the auditor for the purpose of permitting accountant to prove a contract for services rendered decedent as attorney-in-fact. And the matter, is again before the court upon exceptions to the third report of the auditor.”
The appellant was duly and patiently heard in the court below, and nothing urged by his learned counsel has convinced us that any injustice has been done him by the decree from which he has appealed. It is, therefore, affirmed at his costs.